Title: To Thomas Jefferson from John Wood, 8 January 1807
From: Wood, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Union Tavern George Town 8 January 1807
                        
                        Your subscription to the Prospectus which accompanies this letter is humbly requested. However injured my
                            political character may have been by Newspaper rumours, I trust I shall always remain unbiased by any party in my
                            sentiments. With the most fervent wishes for the prosperity of the United States—
                  I remain Sir with the utmost respect
                            your most obedient Servant
                        
                            John Wood
                            
                        
                    